52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John Gregory LAMBROS, Appellant,v.Luis Carlos ANDREACI, Federal Bureau of Prisons # 09693-004,Riverside Halfway House, Miami, Florida, in hisindividual and official capacity;  JohnDoe, Appellees.
No. 94-2839
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 7, 1995Filed:  Apr. 12, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
John Gregory Lambros appeals from the district court's1 dismissal of his complaint with prejudice for lack of subject matter jurisdiction.  Having carefully reviewed the record, we conclude the district court committed no error of law in dismissing Lambros's complaint, in refusing to appoint him counsel, or in denying his discovery motion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota